DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 6, 8, and 10-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 7, and 9 are cancelled.  Claims 14-15 are new.

Response to Amendment
	The amendments filed on 9 Mar. 2022 have been entered.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozgay et al. (Org. Lett.; published 1999) for the reasons cited in the Office action filed on 10 Dec. 2021.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozgay et al. (Org. Lett.; published 1999) for the reasons cited in the Office action filed on 10 Dec. 2021.
Applicants Arguments
	Applicants assert that one of ordinary skill in the art would not have been motivated to combine Cyr and Graham or Pozgay because the proposed modification would have destroyed the required property of the Cyr compounds.  In Cyr, the purification moiety M has characteristics that allow any species that contain M to be easily separated from other even otherwise similar species that do not contain M.  Cyr describes four purification processes relying on the unique properties of the purification moiety M that allow any species that contain M to be easily separated form other even similar species that do not contain M.  Cyr exemplifies carrying out purification by using M having an alkyne group, precursor 4, via complementary azide resin.  One of ordinary skill in the art would understand the criticality of the reactive group on M in purifying the desired product and replacing the reactive group with a non-reactive alkyl group such as C15 alkyl group or the straight C11 alkyl group disclosed in Pozgay would not lead to the desired separation of the product from the species that contain M.   If the proposed modification would render the prior art unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.  One of ordinary skill in the art would understand that substituting the purification element N within the purification moiety M of Cyr with the branched C15 alkyl group in Graham or the straight C11 alkyl group in Pozgay which are non-ionic and have no affinity with liquid extraction phase or solid resin would not provide a species containing a purification moiety M with unique properties as required by Cyr.  

Applicant's arguments filed 7 Mar. 2022 have been fully considered but they are not persuasive. Cyr teaches nucleophilic substitution of the following scheme X-+S-L-M [Wingdings font/0xE0]S-X +M-L.  Cyr teaches that the moiety M is covalently linked to leaving group L of a precursor compound S-L-M that is subjected to a nucleophilic moiety X.  S is the targeting substrate and L is the leaving group.  Cyr teaches solid liquid extraction where the solid liquid extraction relies on non covalent affinity between M and the solid extraction phase, wherein the combination of van der 
    PNG
    media_image1.png
    62
    212
    media_image1.png
    Greyscale
 the labeling precursor being of formula 
    PNG
    media_image2.png
    177
    409
    media_image2.png
    Greyscale
.  In this case the labeling precursor 4 contains the propargyl purification moiety M and contains alkyne moiety N both attached to the amide nitrogen of the sulfonyl leaving group.  At [0140], Cyr teaches that the solid phase resin can be unmodified.  Graham teaches alkyl moieties as advantageous purification moieties advantageously capable of non-covalent interaction with unmodified reverse phase SPE resin.  A person of ordinary skill in the art would have been motivated to substitute the propargyl purification moiety in precursor 4 of Cyr by placing alkyl purification moieties at the amide N in order to advantageously enable purification by commercially available reverse phase C18 SPE based on substantial difference of clog D values.  The modification of Cyr’s precursor 4 by substitution of its amide alkyl groups with the advantageous alkyl groups in Graham does not render the modified precursor 4 unsuitable for its intended purpose because the modified precursor 4 is capable enabling separation of the labeled substrate S-X from leaving group M-L and S-M-L by solid phase extraction based on substantial difference of clog D values.




New Grounds of Rejection

Claim Rejections - 35 USC § 103
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozgay et al. (Org. Lett.; published 1999).

Cyr et al. teach as discussed above.  Cyr et al. teach purification strategy for direct nucleophilic procedures (see title).  Cyr et al. teach that the invention relates to processes and kits for carrying out an efficient “liquid phase” nucleophilic substitution reaction with a nucleophilic reagent X on a precursor targeting substrate S comprising a purification moiety M attached via a leaving group L to the targeting substrate.  The methods allow simple purification of the desired pharmaceutical S-X from non-reacted precursors and by-products still containing the purification moiety (see [0001]).  Cyr et al. disclose 
    PNG
    media_image3.png
    170
    414
    media_image3.png
    Greyscale
 and 7 (see [0287]).  Cyr et al. teach the preparation of azide resin, and radiofluorination; preparation of 2-(2-[18F]fluoroethyl)napthalene (S-X), and purification via azide resin (see examples 1-4).  Compound 4 reads on a compound of instant formula (2) wherein S= 
    PNG
    media_image4.png
    107
    132
    media_image4.png
    Greyscale
; 1=Me, and R2=propargyl.  2-(2-[18F]fluoroethyl)naphthalene reads on a compound of formula (1) wherein S= 
    PNG
    media_image4.png
    107
    132
    media_image4.png
    Greyscale
, and L=Et.
Cyr et al. do not teach a compound of instant formula (2) or a production method of using a compound of formula (2) wherein R1 and R2 are an alkyl having 8 to 18 carbon atoms wherein the radioactive fluorine labeled compound represented by general formula (1) has a clogP of -1.4 to 5.0 and difference in clogP between the radioactive fluorine labeled compound represented by general formula (I) and the precursor compound represented by general formula (2) is 2 or more.  Cyr et al. do not teach a production method of a radioactive fluorine-labeled compounds comprising the labeling precursor represented by instant formula (2) to react with [18F]fluoride ion to obtain a radioactive fluorine labeled compound and a step of separating the radioactive fluorine-labeled compound from the unreacted precursor compound by a method of utilizing a difference in hydrophobicity between the two compound.
Graham et al. teach non-polar and polar leaving groups (see title).  Graham et al. teach a process wherein the modified leaving group LM, which has increased lipophilicity, of a vector in a nucleophilic reaction which offers a convenient and time saving way to purify the product from a non-reactive precursor vector-LM and by products LM (see abstract).  Graham et al. that the difference between logD of the compound of formula I and the logD of the compound of formula II is greater than 2 (see [0032], pg. 3).  Graham et al. disclose the compounds 
    PNG
    media_image5.png
    174
    309
    media_image5.png
    Greyscale
  (see [0032], pg. 3).  The present invention refers for nucleophilic substitution with radioactive halogens such as 18F (see [0033]).  Graham et al. disclose the 
    PNG
    media_image6.png
    176
    384
    media_image6.png
    Greyscale
.  This reads on a substrate of instant formula (S-1) 
    PNG
    media_image7.png
    122
    269
    media_image7.png
    Greyscale
 wherein S’ is a part of S, q=1, * = binding site to L; L=OEt (alkyl having 2 carbons, which contains an ether group).  Graham et al. teach a comparison of leaving groups for BMS747 in radiofluorination reactions (see [0166]; example 12).  Differences of logD values of 2.07 for cesyl-precursor…support of purification by solid phase extraction (see [0167]).  Graham et al. teach solid phase extraction (SPE) methods could be used instead of HPLC methods (see [0170]).
Pozsgay et al. teach a new, lipophilic p-alkoxybenzyl ether protecting group and its use in the synthesis of a disaccharide (see title).  Pozsgay et al. disclose the protecting group 4 
    PNG
    media_image8.png
    152
    216
    media_image8.png
    Greyscale
 (see scheme 1).  Pozsgay et al. teach that one lipophilic group provides sufficient hydrophobicity to disaccharide 13 that allowed its isolation by adsorption/washing through a C18 silica column (see pg. 479, col. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the labeling precursors of Cyr et al. (precursors 4 and 7) by substituting 
    PNG
    media_image9.png
    172
    133
    media_image9.png
    Greyscale
 and/or n-dodecyl alky substituents of Graham et al. and Pozgay et al. because it would have been expected to advantageously enable purification by commercially available reverse phase C18 SPE based on the substantial difference in clog D values.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of radiosynthesis taught by Cyr et al. by further reacting the precursor made obvious by Cyr et al., Graham et al., and Pozgay et al. with [18F]fluoride and then separate the radioactive fluorine-labeled compound from the unreacted precursor compound by a method of utilizing a difference in hydrophobicity between the two compounds as taught by Cyr et al., Graham et al., and Pozgay et al. because it would advantageously enable purification of the 18F-labeled compound by SPE instead of HPLC and/or better separation based on differences in lipophilicity.  The clogP of the radioactive fluorine labeled compound is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have at a cLogP in the range of -1.4 to 5.0 in order to achieve an optimal separation of the radioactive fluorine labeled compound from the reacted and unreacted precursor compounds. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618